PER CURIAM.
The defendant appeals her judgment and sentence for the sale of cocaine. While we find no merit in the issues raised by the defendant, we agree that the judgment should be corrected to reflect that the defendant entered a plea of not guilty rather than a plea of nolo contendere.
Accordingly, we remand defendant’s judgment for correction to reflect that she entered a plea of not guilty. Otherwise, we affirm the defendant’s conviction and sentence in all respects.
Remanded for proceedings consistent with this opinion.
DANAHY, A.C.J., and LEHAN and SANDERLIN, JJ., concur.